
	

113 HR 1462 IH: RFS Reform Act of 2013
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1462
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Goodlatte (for
			 himself, Mr. Womack,
			 Mr. Costa,
			 Mr. Welch,
			 Mr. Campbell,
			 Mr. Crawford,
			 Mr. Cuellar,
			 Mr. Farenthold,
			 Mr. Graves of Georgia,
			 Mr. Griffin of Arkansas,
			 Mr. Harris,
			 Mr. Hurt, Mr. LaMalfa, Mr.
			 Long, Mr. Matheson,
			 Mr. Moran,
			 Mr. Pitts,
			 Mr. Austin Scott of Georgia,
			 Mr. Sensenbrenner,
			 Mr. Westmoreland,
			 Mr. Valadao, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to eliminate certain
		  requirements under the renewable fuel program, to prohibit the Administrator of
		  the Environmental Protection Agency from approving the introduction into
		  commerce of gasoline that contains greater than 10-volume-percent ethanol, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 RFS Reform Act of
			 2013.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Renewable Fuel Standard Amendments
				Sec. 101. Amendments to the Clean Air Act.
				Sec. 102. Cellulosic biofuel requirement based on actual
				production.
				Sec. 103. Reduction in applicable volume of renewable fuel
				corresponding to certain reductions in applicable volume of biomass-based
				diesel.
				Sec. 104. Applicability and regulations.
				Title II—Gasoline containing greater than 10-volume-percent
				ethanol
				Sec. 201. Prohibition of gasoline blends with greater than
				10-volume-percent ethanol.
				Sec. 202. Prohibition of waivers.
				Sec. 203. Misfueling rule.
			
		IRenewable Fuel
			 Standard Amendments
			101.Amendments to
			 the Clean Air Act
				(a)Revised
			 definition of renewable fuel
					(1)In
			 generalSection 211(o)(1)(J) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(J)) is amended to read as follows:
						
							(J)Renewable
				fuelThe term renewable
				fuel means fuel that—
								(i)is
				produced from renewable biomass;
								(ii)is used to
				replace or reduce the quantity of fossil fuel present in a transportation fuel;
				and
								(iii)beginning on
				January 1, 2014, is advanced
				biofuel.
								.
					(2)Conforming
			 amendmentSection 211(o)(1)(B)(i) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(B)(i)) is amended by striking renewable fuel and
			 inserting fuel described in clauses (i) and (ii) of subparagraph
			 (J).
					(b)Applicable
			 volumesSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)(i)) is amended—
					(1)in the table in
			 subclause (I)—
						(A)by striking 18.15 and
			 inserting 3.75;
						(B)by striking
			 20.5 and inserting 5.5;
						(C)by striking
			 22.25 and inserting 7.25;
						(D)by striking
			 24.0 and inserting 9.0;
						(E)by striking
			 26.0 and inserting 11.0;
						(F)by striking
			 28.0 and inserting 13.0;
						(G)by striking
			 30.0 and inserting 15.0;
						(H)by striking
			 33.0 and inserting 18.0; and
						(I)by striking
			 36.0 and inserting 21.0;
						(2)in subclause
			 (II)—
						(A)in the matter
			 preceding the table, by striking 2022 and inserting
			 2013; and
						(B)in the table, by
			 striking the items relating to calendars years 2014 through 2022;
						(3)in subclause
			 (III), by striking of the volume of advanced biofuel required under
			 subclause (II) and inserting of the volume of advanced biofuel
			 required for calendar years 2010 through 2013 under subclause (II), as in
			 effect on the day before the date of enactment of the Renewable Fuel Standard
			 Amendments Act, and of the volume of renewable fuel required for calendar years
			 2014 through 2022 under the subclause (I); and
					(4)in subclause (IV), by inserting , as
			 in effect on the day before the date of enactment of the Renewable Fuel
			 Standard Amendments Act after of the volume of advanced biofuel
			 required under subclause (II).
					(c)Conforming
			 amendments
					(1)Other calendar
			 yearsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)) is amended—
						(A)in clause
			 (ii)(III), by striking advanced biofuels in each category (cellulosic
			 biofuel and biomass-based diesel) and inserting cellulosic
			 biofuel and biomass-based diesel;
						(B)by striking clause
			 (iii); and
						(C)by redesignating
			 clauses (iv) and (v) as clauses (iii) and (iv), respectively.
						(2)Applicable
			 percent reduction levelSection 211(o)(4) of the Clean Air Act
			 (42 U.S.C. 7545(o)(4)) is amended—
						(A)in subparagraph
			 (E), by striking 20, 50, or 60 percent reduction levels and
			 inserting applicable percent reduction level; and
						(B)in subparagraph
			 (F), by inserting (if applicable) after
			 (2)(A)(i).
						(3)WaiversSection
			 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—
						(A)in subparagraph
			 (D)(i), by inserting , if such year is before 2014, before
			 advanced biofuels; and
						(B)in subparagraph (E)(ii), by inserting
			 , if such year is before 2014, before advanced
			 biofuels.
						102.Cellulosic
			 biofuel requirement based on actual production
				(a)Provision of
			 estimate of volumes of cellulosic biofuelSection 211(o)(3)(A) of the Clean Air Act
			 (42 U.S.C. 7545(o)(3)(A)) is amended—
					(1)by inserting (i) before
			 Not later than; and
					(2)by adding at the
			 end the following new clause:
						
							(ii)(I)In determining any
				estimate under clause (i), with respect to the following calendar year, of the
				projected volume of cellulosic biofuel production (as described in paragraph
				(7)(D)(i)), the Administrator of the Energy Information Administration
				shall—
									(aa)for each cellulosic biofuel
				production facility that is producing (and continues to produce) cellulosic
				biofuel during the period of January 1 through October 31 of the calendar year
				in which the estimate is made (in this clause referred to as the current
				calendar year)—
										(AA)determine the average monthly volume of
				cellulosic biofuel produced by such facility, based on the actual volume
				produced by such facility during such period; and
										(BB)based on such average monthly volume of
				production, determine the estimated annualized volume of cellulosic biofuel
				production for such facility for the current calendar year; and
										(bb)for each cellulosic biofuel production
				facility that begins initial production of (and continues to produce)
				cellulosic biofuel after January 1 of the current calendar year—
										(AA)determine the average monthly volume of
				cellulosic biofuel produced by such facility, based on the actual volume
				produced by such facility during the period beginning on the date of initial
				production of cellulosic biofuel by the facility and ending on October 31 of
				the current calendar year; and
										(BB)based
				on such average monthly volume of production, determine the estimated
				annualized volume of cellulosic biofuel production for such facility for the
				current calendar year.
										(II)An estimate under clause (i) with
				respect to the following calendar year of the projected volume of cellulosic
				biofuel production (as described in paragraph (7)(D)(i)), shall be equal to the
				total of the estimated annual volumes of cellulosic biofuel production for all
				cellulosic biofuel production facilities described in subclause (I) for the
				current calendar
				year.
								.
					(b)Reduction in
			 applicable volumeSection 211(o)(7)(D)(i) of the Clean Air Act
			 (42 U.S.C. 7545(o)(7)(D)(i)), as amended by section 101(c)(3)(A), is further
			 amended by—
					(1)striking
			 based on the and inserting using the
			 exact;
					(2)striking
			 may also reduce and inserting shall also reduce;
			 and
					(3)striking by
			 the same or a lesser volume and inserting by the same
			 volume.
					103.Reduction in
			 applicable volume of renewable fuel corresponding to certain reductions in
			 applicable volume of biomass-based dieselSection 211(o)(7)(E)(ii) of the Clean Air
			 Act (42 U.S.C. 7545(o)(7)(E)(ii)) is amended by striking may also
			 reduce and inserting shall reduce.
			104.Applicability
			 and regulationsThe amendments
			 made by this title to section 211(o) of the Clean Air Act (42 U.S.C. 7545(o))
			 shall apply only with respect to calendar years 2014 and after, except that the
			 Administrator of the Environmental Protection Agency shall promulgate
			 regulations to carry out such amendments not later than 1 year after the date
			 of enactment of this Act, and take any steps necessary to ensure such
			 amendments may be carried out for calendar years 2014 and after.
			IIGasoline
			 containing greater than 10-volume-percent ethanol
			201.Prohibition of
			 gasoline blends with greater than 10-volume-percent ethanolNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency may not, including by
			 granting a waiver under section 211(f)(4) of the Clean Air Act (42 U.S.C.
			 7545(f)(4)), authorize or otherwise allow the introduction into commerce of
			 gasoline containing greater than 10-volume-percent ethanol.
			202.Prohibition of
			 waivers
				(a)In
			 generalAny waiver granted
			 under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) before the
			 date of enactment of this Act that allows the introduction into commerce of
			 gasoline containing greater than 10-volume-percent ethanol for use in motor
			 vehicles shall have no force or effect.
				(b)Certain
			 waiversThe waivers described in subsection (a) include the
			 following:
					(1)The waiver
			 entitled, Partial Grant and Partial Denial of Clean Air Act Waiver
			 Application Submitted by Growth Energy To Increase the Allowable Ethanol
			 Content of Gasoline to 15 Percent; Decision of the Administrator, 75
			 Fed. Reg. 68094 (November 4, 2010).
					(2)The waiver
			 entitled, Partial Grant of Clean Air Act Waiver Application Submitted by
			 Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15
			 Percent; Decision of the Administrator, 76 Fed. Reg. 4662 (January 26,
			 2011).
					203.Misfueling
			 ruleThe portions of the rule
			 entitled, Regulation to Mitigate the Misfueling of Vehicles and Engines
			 with Gasoline Containing Greater Than Ten Volume Percent Ethanol and
			 Modifications to the Reformulated and Conventional Gasoline Programs,
			 76 Fed. Reg. 44406 (July 25, 2011) to mitigate misfueling shall have no force
			 and effect 60 days after the date of enactment of this Act.
			
